Citation Nr: 1825067	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Bell's palsy.


ATTORNEY FOR THE BOARD

N. Sangster, Counsel











INTRODUCTION

The Veteran served on active duty from April 1980 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for Bell's palsy as well as the claims for cervical and lumbar spine disabilities.  The Veteran timely filed a notice of disagreement and subsequently filed a substantive appeal on these claims.  During the course of the appeal, in November 2017, the decision review officer granted service connection for cervical and lumbar spine disabilities.  That action constituted a full grant of the benefits sought, and the claims for service connection for cervical and lumbar spine disabilities are no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has Bell's palsy that is etiologically related to a disease, injury, or event which occurred in eligible service.


CONCLUSION OF LAW

The criteria for service connection for Bell's palsy have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that VA's duty to notify was satisfied by a February 2009 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159   (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Veteran's service treatment records (STRs), VA and private medical treatment records have been obtained and associated with the claims file.  A review of the record, however, reveals that the Veteran has not been provided with a VA examination.  In this instance, the Board finds that there is no duty to provide a VA examination and nexus opinion.  The only evidence of record relating the Veteran's Bell's palsy to service is her own general conclusory statements, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Accordingly, the Board will proceed with adjudication of this claim.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

As an alternative to the nexus requirement, service connection may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Bell's Palsy, however, is not a chronic disability listed in 38 C.F.R. § 3.309(a).

Additionally, in light of the relevant legal criteria and probative evidence of record, service connection for Bell's palsy is not warranted.

Here, the Veteran's active duty STRs are completely silent for any treatment or diagnosis of Bell's palsy.  Post-service, VA medical treatment records show that she was diagnosed and treated for Bell's palsy in February 2005.  Specifically, the February 2005 VA medical treatment records reveal that the Veteran presented to the emergency room with left facial palsy, indicating that initial onset occurred three days prior, almost 13 years after discharge from active duty.  

While the evidence before the Board shows that the Veteran was seen for Bell's palsy, there has been no causal relationship persuasively shown between her Bell's palsy and any claimed residuals and her military service.  The only evidence of record that the Veteran's Bell's Palsy is in any way related to her military service are the lay assertions of record.  While lay persons are competent to provide opinions on some medical issues, determining the etiology of a pathological process affecting the face falls outside of the realm of common knowledge of a lay person. Thus, while the Veteran is competent to report symptoms, any opinion regarding the etiology of her Bell's palsy requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d. 1372, 1376 (2007).  Here, expert testimony is necessary to establish causation.  The evidence of record is insufficient to substantiate the claim for service connection. See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for Bell's palsy is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


